DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on June 11, 2021 is acknowledged.
Claim Objections
Claims 4 is objected to because of the following informalities: 
Claim 4 recites in lines 4-5, the limitation “wherein the at least one third section extends from the one generatrix to the other generatrix” is suggested to be replaced with “wherein the at least one third section extends from one generatrix to the other generatrix”,
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider US. Patent (2,738,930) hereinafter Schneider in view of Newlove US. Patent (0008,425) hereinafter Newlove.
Regarding claim 1,
Schneider discloses a crushing device (Fig 1) comprising 
at least two parts (1, 2) for crushing coarse-grained materials, including a first axially rotatable grinding means (1) with an outer lateral surface (outer surface of element 1, see fig 2-3); 
a hollow space at least partially surrounded by the outer lateral surface (see fig.1-3), 
the first axially rotatable grinding means (1) having a shape of a circular cone (see fig.1); 
a funnel-shaped second grinding means (2) which is fixed with respect to the first axially rotatable grinding means (1), 
the second grinding means (2) accommodates the first axially rotatable grinding means (1) and is in operative connection with the first axially rotatable grinding means (1) (as recited in Col 2, lines 10-14) for the purpose of crushing the coarse-grained material;

    PNG
    media_image1.png
    639
    540
    media_image1.png
    Greyscale

wherein the outer lateral surface faces an inner lateral surface of the second grinding means (2, see Fig 1-3), the outer lateral surface and the inner lateral surface each comprise teeth (71, 72) (Col 2, lines 61-66);
wherein the first axially rotatable grinding means (1) has at least one transport channel (dotted arrow lines showed in fig.2) for the respective material to be crushed;
Schneider does not disclose wherein the at least one transport channel has at least one first section extending axially and at least two second sections which adjoin the at least one first section at an angle and penetrate the outer lateral surface of the first axially rotatable grinding means such that the outer lateral surface is divided into multiple partial surfaces, which are separated from each other by the at least two second sections and which at least partially surround the hollow space, wherein the at least one first section forms a part of the hollow space of the first axially rotatable grinding means.

Newlove, in a similar art, teaches a mill apparatus (fig.1) having a first grinding means (B, see fig.4) with wherein the at least one transport channel has at least one first section (see fig.4) extending axially and at least two second sections (four sections are shown all together with four separated surfaces, in fig.4) which adjoin the at least one first section at an angle and penetrate the outer lateral surface of the first axially rotatable grinding means (B) such that the outer lateral surface is divided into multiple partial surfaces (e, see fig.4), which are separated from each other by the at least two second sections (see fig.4) and which at least partially surround the hollow space (the hollow space is the middle space partially surrounded by element e, see fig.4) and

    PNG
    media_image2.png
    334
    573
    media_image2.png
    Greyscale

wherein the at least one first section forms a part of the hollow space of the first axially rotatable grinding means (B, see fig.4) and since both references clearly teach the first axially rotatable grinding means therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the first axially rotatable grinding means such that it is hollow and has transport channels with sections. A simple substitution of Schneider’s first axially rotatable grinding means with that of Newlove will obtain predictable results and is therefore obvious and proper combination of the KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 2,
The prior art Schneider as modified by Newlove, discloses all limitations in claim 1.
Schneider as modified by Newlove, discloses wherein the circular cone shape of the first axially rotatable grinding means is defined by a cone axis, a cone apex, and a cone base; wherein each second section extends along part of a generatrix of the circular cone shape from the cone apex towards a base surface; and wherein the at least one first section extends axially along the cone axis (Newlove, see fig.4).
Regarding claim 3,
The prior art Schneider as modified by Newlove, discloses all limitations in claim 2. 
Schneider as modified by Newlove, discloses wherein the at least one transport channel has at least one third section which extends radially starting from the at least one first section to the at least two second sections (Newlove, see fig.4).
Regarding claim 4,
The prior art Schneider as modified by Newlove, discloses all limitations in claim 3. 
Schneider as modified by Newlove, discloses wherein the at least two second sections comprise two second sections that extend along opposite generatrixes, 
wherein the two second sections are connected to each other and to the at least one first section by the at least one third section, wherein the at least one third section extends from the one generatrix to the other generatrix (Newlove, see fig.4).
Regarding claim 10,
The prior art Schneider as modified by Newlove, discloses all limitations in claim 4, 
Schneider as modified by Newlove, discloses wherein each second section extends along a partial length of a total length of the generatrix from the cone apex towards the base surface (Newlove, see fig.4), wherein a ratio of the partial length to the total length is equal to a percentage (Newlove, see fig.4 of claim 8), but is silent about wherein said percentage to be at least one percent greater than a percentage ratio of a depth of the at least one first section to a distance between an intersection point of the base surface with the cone axis and the cone apex and since no criticality is recited for the percentage to be at least one percent greater than a percentage ratio of a depth of the at least one first section to a distance between an intersection point of the base surface with the cone axis and the cone apex and well known in the mechanical art for sections to have different length deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have percentage to be at least one percent greater than a percentage ratio of a depth of the at least one first section to a distance between an intersection point of the base surface with the cone axis and the cone apex to ensure effectiveness of operation. Accordingly, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 11, (as best understood)
The prior art Schneider as modified by Newlove, discloses all limitations in claim 9, 
Schneider as modified by Newlove, discloses wherein the at least one third section connects the at least two second sections to the at least one first section so that a surface that is convex with respect to the base surface is formed inside the hollow space, wherein a greatest distance between the convex surface and the base surface is located at the cone axis (Newlove, see fig.4).
Regarding claim 12,
Schneider discloses a method for crushing a coarse-grained material (see fig 1) comprising 
feeding the coarse-grained material into a crushing device (see fig.1) that includes a first axially rotatable grinding means (1) and a funnel-shaped second grinding means (2) which is fixed with respect to the first axially rotatable grinding means (1),
the second grinding means (2) accommodates the first axially rotatable grinding means (1) and is in operative connection with the first axially rotatable grinding means (1) (as recited in Col 2, lines 10-14) for the purpose of crushing the coarse-grained material;
the first axially rotatable grinding means (1) has an outer lateral surface (outer surface of element 1, see fig 2) and a hollow space (see fig.1), 
the outer lateral surface faces an inner lateral surface of the second grinding means (2, see Fig 2), the outer lateral surface and the inner lateral surface each comprise teeth (71, 72) (Col 2, Lines 61-66);

the material is accelerated radially and delivered to an area (63) between the outer lateral surface and the inner lateral surface via at least one transport channel (dotted arrow lines showed in fig.2) of the first axially rotatable grinding means (1, see Col.3 lines 46-60), and crushing the material within the area (63) between the outer lateral surface and the inner lateral surface using the teeth (71, 72) of the outer lateral surface and the inner lateral surface (see fig.2).
Schneider does not disclose the at least one transport channel has at least one first section extending axially and at least two second sections which adjoin the at least one first section at an angle and penetrate the outer lateral surface of the first axially rotatable grinding means such that the outer lateral surface is divided into multiple partial surfaces. which are separated from each other by the at least two second sections and which at least partially surround the hollow space and wherein the at least one first section forms a part of the hollow space of the first axially rotatable grinding means
Schneider and Newlove disclose both art in the same field of endeavor (i.e. comminution).
Newlove, in a similar art, teaches a mill apparatus (fig.1) having a first grinding means (B, see fig.4) with the at least one transport channel (see fig.4) has at least one first section (see fig.4) extending axially and at least two second sections (four sections are shown all together with four separated surfaces, in fig.4) which adjoin the at least one first section at an angle and penetrate the outer lateral surface of the first axially rotatable grinding means (1) such that the outer lateral surface is divided into multiple 
wherein the at least one first section forms a part of the hollow space of the first axially rotatable grinding means (B, see fig.4) and since both references clearly teach the first axially rotatable grinding means therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the first axially rotatable grinding means such that it is hollow and have transport channels with sections. A simple substitution of Schneider’s first axially rotatable grinding means with that of Newlove will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 13,
The prior art Schneider as modified by Newlove, discloses all limitations in claim 12,
Schneider as modified by Newlove, discloses wherein upon entering the crushing device (Schneider, fig.1) the material encounters a smooth surface of the first axially rotatable grinding means (Newlove, B), is accelerated radially (Schneider, 63, see Col.3 lines 46-60 and additionally see dotted arrow line of fig.2), and is fed to a coarse crushing area (Schneider, space between elements 71 and 72).
Examiner notes, the surfaces with teeth are only surfaces considered to be rough.
Regarding claim 14,

Schneider as modified by Newlove, discloses wherein the at least one first section and the at least two second sections (Newlove, see fig.4) provide a passage (dotted arrow lines showed in fig.2) via which the material is guided to a crushing zone (Schneider, space between elements 71 and 72) between the first axially rotatable grinding means (Newlove, B) and the second grinding means (Schneider, 2).
Regarding claim 15,
The prior art Schneider as modified by Newlove, discloses all limitations in claim 12,
Schneider as modified by Newlove, discloses wherein the first axially rotatable grinding means (Newlove, B) has the at least one transport channel (Schneider, dotted arrow lines showed in fig.2) for the respective material to be crushed; and wherein the at least two second sections (Newlove, see fig.4) extend along part of an outer lateral surface of the first axially rotatable grinding means (Newlove, B, see fig.4).
Regarding claim 16,
The prior art Schneider as modified by Newlove, discloses all limitations in claim 13,
Schneider as modified by Newlove, discloses wherein the at least one first section and the at least two second sections (Newlove, see fig.4) provide a passage (dotted arrow lines showed in fig.2) via which the material is guided to a crushing zone (Schneider, space between elements 71 and 72) between the first axially rotatable grinding means (Newlove, B) and the second grinding means (Schneider, 2).
Claims 7, 9, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Newlove as applied to claims 2 and 3 above, and further in view of Nilsson-Wulff et al. US Publication (2006/0219830) hereinafter Nilsson.
Regarding claim 7,
The prior art Schneider as modified by Newlove, discloses all limitations in claim 2, 
Schneider as modified by Newlove, discloses the at least one first section to have a depth corresponding to a percentage of a distance between an intersection point of the base surface with the cone axis and the cone apex (Newlove, see fig.4), but is silence about the depth to be corresponding to between 5% and 95% of the distance. 
Schneider and Nilsson disclose both art in the same field of endeavor (i.e. comminution).
Nilsson, in a similar art, teaches a mill apparatus (fig.1) with a circular cone shape of the first axially rotatable grinding means (104, see fig.5a) having the at least one first section (see fig.5a) to have a depth/height (H-add) to be corresponding to between 5% and 95% of the distance (80%, Para.[0047]). Nilsson teaches the section to have the depth/height to be 80 % to be able to allows large material to be crushed (Para.[0047] lines 15-16).
It would have been obvious to the skilled artisan before the effective filing date to construct the grinding means of Schneider with the first section to have the depth/height to be 80 % to be able to allows large material to be crushed (Para.[0047] lines 15-16).
Regarding claim 9,
The prior art Schneider as modified by Newlove and Nilsson, discloses all limitations in claim 7, 

Regarding claim 17,
The prior art Schneider as modified by Newlove, discloses all limitations in claim 3,
Schneider as modified by Newlove, discloses the at least one first section to have a depth corresponding to percentage of a distance between an intersection point of the base surface with the cone axis and the cone apex (Newlove, see fig.4), but is silence about the depth to be corresponding to between 5% and 95% of the distance.
Nilsson, in the similar art, teaches a mill apparatus (fig.1) with a circular cone shape of the first axially rotatable grinding means (104, see fig.5a) having the at least one first section (see fig.5a) to have a depth/height (H-add) to be corresponding to between 5% and 95% of the distance (80%, Para.[0047]). Nilsson teaches the section to have the depth/height to be 80 % to be able to allows large material to be crushed (Para.[0047] lines 15-16).
It would have been obvious to the skilled artisan before the effective filing date to construct the grinding means of Schneider with the first section to have the depth/height to be 80 % to be able to allows large material to be crushed (Para.[0047] lines 15-16).
Regarding claim 19,
The prior art Schneider as modified by Newlove, discloses all limitations in claim 2,
Schneider as modified by Newlove, discloses the at least one first section to have a depth corresponding to percentage of a distance between an intersection point of the 
Nilsson, in the similar art, teaches a mill apparatus (fig.1) with a circular cone shape of the first axially rotatable grinding means (104, see fig.5a) having the at least one first section (see fig.5a) to have a depth/height (H-add) to be corresponding to 80% of the distance (Para.[0047]). Nilsson teaches the section to have the depth/height to be 80 % to be able to allows large material to be crushed (Para.[0047] lines 15-16).
It would have been obvious to the skilled artisan before the effective filing date to construct the grinding means of Schneider with the first section to have the depth/height to be 80 % to be able to allows large material to be crushed (Para.[0047] lines 15-16).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider US. Patent (2,738,930) hereinafter Schneider in view of Nilsson-Wulff et al. US Publication (2006/0219830) hereinafter Nilsson.
Regarding claim 18,
Schneider discloses a crushing device (Fig 1) comprising 
at least two parts (1, 2) for crushing coarse-grained materials, including a first axially rotatable grinding means (1) with an outer lateral surface (outer surface of element 1, see fig 2-3) having a shape of a circular cone (see fig.1); 
a funnel-shaped second grinding means (2) which is fixed with respect to the first axially rotatable grinding means (1), 
the second grinding means (2) accommodates the first axially rotatable grinding means (1) and is in operative connection with the first axially rotatable grinding means (1) (as recited in Col 2, lines 10-14) for the purpose of crushing the coarse-grained material;

wherein the first axially rotatable grinding means (1) has at least one transport channel (dotted arrow lines showed in fig.2) for the respective material to be crushed;
wherein the at least one transport channel (dotted arrow lines showed in fig.2) has at least one first section (see fig.3) extending axially (fig.1 show the extension with respect to the axis, same high as element 61) and 

    PNG
    media_image3.png
    293
    427
    media_image3.png
    Greyscale

at least one second section which adjoins the at least one first section at an angle (see fig.3) and extends along part of the outer lateral surface of the first axially rotatable grinding means (1); 

    PNG
    media_image1.png
    639
    540
    media_image1.png
    Greyscale

wherein the circular cone shape of the first axially rotatable grinding means (1) is defined by a cone axis, a cone apex, and a cone base (see fig.1); 
wherein the at least one second section extends along part of a generatrix of the circular cone shape from the cone apex towards a base surface (see fig.1and 3); and 
Schneider discloses the at least one first section to have a depth corresponding to percentage of a distance between an intersection point of the base surface with the cone axis and the cone apex (see fig.1-3), but is silence about the depth to be corresponding to between 50% and 95% of the distance.
Schneider and Nilsson disclose both art in the same field of endeavor (i.e. comminution).
Nilsson, in a similar art, teaches a mill apparatus (fig.1) with a circular cone shape of the first axially rotatable grinding means (104, see fig.5a) having the at least one first 
It would have been obvious to the skilled artisan before the effective filing date to construct the grinding means of Schneider with the first section to have the depth/height to be 80 % to be able to allows large material to be crushed (Para.[0047] lines 15-16).
Allowable Subject Matter
Claims 5-6 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
In response to Applicant’s arguments in the remarks dated 06/11/2021 about the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment. The objection and the 35 U.S.C. 112 rejections are withdrawn, 
Applicant's arguments filed 06/11/2021 with respect to claims 1-19 have been considered but are moot because the arguments do not apply to the new set of references being used in the current rejection.
Conclusion
  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

September 3, 2021

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        
/EDWARD T TOLAN/Primary Examiner, Art Unit 3725